Citation Nr: 1604097	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was remanded by the Board in July 2013.  The requested development was not completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2015).

In July 2013, the Board remanded this appeal in order to obtain private treatment records that the Veteran had identified in a July 2009 VA Form 9.  In September 2013, the Veteran provided VA authorization to obtain these records; however, the records were not requested.  Accordingly, remand of this appeal is necessary so that these records may be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran last received a VA examination to determine the nature and etiology of her knee conditions in August 2007.  While the mere passage time does not render an examination inadequate, in this instance, given the Veteran's contentions of continued treatment for the knees, the Board finds that the record raises the possibility that the knee conditions have worsened since the time when they were last evaluated by VA.  Accordingly, the Veteran should be afforded a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 21 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Send the Veteran a letter requesting she provide consent and authorization for VA to obtain private medical treatment records relating to her knee conditions.  It should be noted that the Veteran previously provided such authorizations in September 2013; however, the records were not requested and the authorizations have since expired.

After obtaining authorization, secure and associate these records with the claims file.  All efforts to obtain these records must be clearly documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her knee conditions.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis or diagnoses for the Veteran's right and left knee conditions.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

A separate opinion should be provided for each knee.  A complete rationale must be provided for each opinion expressed.  All pertinent evidence must be discussed in the rationale, to include the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




